The bill is filed for an injunction and sequestration, and states, that John Logan died about the year 1835, and by his last will devised the whole of his estate, real and personal, after the payment of his debts, to his wife Mary Ann Logan, the defendant, during her life, and, after her death, to be divided as therein directed; except one-half, which was to be at her absolute disposal. Mrs. Logan was left sole executrix, and took into her possession the whole property, and is still so possessed. The bill alleges, that she is old and infirm of mind, incapable of managing the estate, and that it has been greatly wasted; and the plaintiff fears, that, if she lives much longer, little of it will remain to those, who will succeed to her; that the slaves have been so little kept in order, that they have become idle and drunken; "and that there is great danger, that the said slaves will not be forthcoming at the death of said Mary Ann." The bill expressly admits, that the defendant is non compos mentis. The plaintiff is the assignee, as he alleges, of one of the interests in remainder. Upon this bill an injunction and sequestration were granted. The answer admits the charge, that the defendant is very old, but denies, that the estate has been wasted and is now less valuable than when she received it. Upon the coming in of the answer, upon argument, the sequestration was removed; and from this interlocutory order, the plaintiff appealed.
We entirely concur with the Court below. The bill lays no foundation for the relief asked. It has been repeatedly decided, that the fears and apprehensions of a remainderman, that property in the hands of a tenant for life will be destroyed or carried out of the State, are no sufficient grounds, upon which to grant a sequestration or ne exeat; but that the facts must be set forth, to enable the Court to see that they are well founded. The only ground stated here is, that the defendant is a very aged lady, and labors, no doubt, under many of the infirmities incident to others at the time of life, and she stoutly denies, she labors under more. It is to be remarked too that none of *Page 210 
the other claimants in remainder complain, or say, that they fear a destruction or wasting of the property. They are content to risk their interests, until, in the course of nature, they shall come into its possession; and the plaintiff must be content, so far as this case is concerned, to bide his time. We see no reason for depriving the defendant of the possession of the property, which the affection and bounty of her husband have secured to her.
There is no error in the interlocutory order appealed from, which is hereby affirmed; and the plaintiff must pay the costs of this Court.
PER CURIAM.                                             Affirmed.
Cited: Swindell v. Bradley, 56 N.C. 355.
(298)